DETAILED ACTION
Claims 1–13 and 21–27 are currently pending in this Office action.  Claims 14–20 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 07/29/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
The previous rejection of claims 1–5 under 35 U.S.C. 103 over Dry (US 5989334 A) is withdrawn in view of the amendment to claim 1 narrowing the scope of the continuous steel matrix to one “comprising an alloy of iron, carbon and Mn.”
Applicant's remaining arguments filed 06/27/2022 have been fully considered but they are not persuasive. Even as amended, the claims remain unpatentable on the basis of nonstatutory double patenting over claims from U.S. Patent No. 10774196 B2 as well as copending applications 17/006180 and 17/006986 because none of the terminal disclaimers filed 06/27/2022 were proper.  Please refer below for the necessary corrections.

Drawings
The previous objection to the drawings is withdrawn in view of applicant’s remarks page 5 identifying where the specification provides support for the reference character 260.

Claim Objections
The previous objection to claim 5 is withdrawn in light of amendment correcting the same.

Claims 1, 11, 12, and 21 are objected to because of the following informalities:  
Claim 1 line 3 recites “Mn,” which should be spelled out as  --- manganese --- for consistency with the other two recited elements in the alloy
Claim 11 line 2 is missing the word --- is --- between “density” and “less”
Claim 12 line 2 is missing the word --- is --- between “density” and “less”
Claim 21 line 3 recites “Mn,” which should be spelled out as  --- manganese --- for consistency with the other two recited elements in the alloy
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 11–13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendment correcting each claim.
	The previous rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in light of the amendment correcting the claim.

Terminal Disclaimer
The terminal disclaimer filed on 06/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10774196 B2; 17/006180; 17/006986 has been reviewed and is NOT accepted.
Please correct the following issues in each terminal disclaimer:
The listed filing date for the present application is incorrect.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
It should be noted that patent owner is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.

Double Patenting
	Claims 1–3, 5–13, 21–23, and 25–27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10774196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 6 is directed to a composite material comprising:
	a continuous steel matrix of sintered steel nanoparticles; and
	at least one structural polymer that is fully encapsulated within the steel matrix, the at least one structural polymer selected from the group consisting of: a p-aramid; a m-aramid; an o-aramid; and a copolymer thereof,
	wherein the composite material has density less than 7 g/cm3. 
	wherein the continuous steel matrix comprises an alloy of iron, carbon and at least one element selected from a group including: Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.

	Claims 4 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10774196 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 2 further specifies that the at least one structural polymer comprises a plurality of spatially separated layers of structural polymer.
	Patented claim 2 differs from the present claims because it is silent as to where the continuous steel matrix comprises an alloy of iron, carbon, and Mn.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.
	The disclosure of ‘196 explains that the steel nanoparticles making up the steel matrix consist of iron, carbon, and manganese, which one of skill in the art would readily selected based on common knowledge in the art.  col. 2, l. 39 to col. 3, l. 1–7; col. 4, ll. 46–54.
	Given that ‘196 specifically exemplifies a steel matrix consisting of iron, carbon, and Mn as readily known in the art, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composite material as claimed wherein the continuous steel matrix comprises an alloy of iron, carbon, and Mn.

	Claims 1, 3, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/006180 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 8 discloses a composite material comprising: a continuous steel matrix of sintered steel nanoparticles; and at least one structural aramid encapsulated within the steel matrix, wherein the continuous steel matrix comprises an alloy of iron, carbon, and at least one element selected from a group including: Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1, 3, and 9 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claim 12 of copending Application No. 17/006986 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 12 discloses a composite material comprising: a continuous steel matrix of sintered steel nanoparticles; and at least one structural aramid encapsulated within the steel matrix, wherein the continuous steel matrix comprises an alloy of iron, carbon, and at least one element selected from a group including: Mn, Ni, Cr, Mo, B, Ti, V, W, Co, Nb, P, S, and Si.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Duplicate Claims Warning
Applicant is advised that should claims 6, 7, and 8 be found allowable, claims 21, 26, and 27 will respectively be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763